—An appeal having been taken to this Court by the above-named appellants from orders of the Supreme Court, New York County (Martin Shulman, J.), entered on or about June 13, 2008 and July 25, 2008, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated January 11, 2010, it is unanimously ordered that said appeal be and the same is hereby *423withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Gonzalez, P.J., Buckley, Catterson, McGuire and Renwick, JJ.